     Case 2:20-cv-00662-RFB-DJA Document 15 Filed 06/17/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      HELEN BRENNAN,                                        Case No. 2:20-cv-00662-RFB-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      LAS VEGAS METROPOLITAN POLICE
 9    DEPARTMENT, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Amend Complaint (ECF No. 11),

13   filed on May 28, 2020. Any response was due by June 11, 2020. To date, no response has been

14   filed by Defendants, which “constitutes a consent to the granting of the motion.” LR 7-2(d).

15          Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of

16   pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth

17   Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party

18   to amend its pleading.” Sonoma Cnty. Ass'n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117

19   (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of

20   ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

21   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

22   of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.

23   Davis, 371 U.S. 178, 182 (1962)).

24          Here, Plaintiff filed the instant Motion prior to the expiration of the deadline to amend

25   pleadings or add parties, which has not yet been set, as the parties have failed to file a discovery

26   plan and scheduling order for the Court’s approval. The Court will require the parties to submit a

27   plan within 14 days of this Order.

28
     Case 2:20-cv-00662-RFB-DJA Document 15 Filed 06/17/20 Page 2 of 2




 1          Moreover, Plaintiff filed her Motion to Amend less than 21 days after Defendant filed the

 2   pending Motion to Dismiss (ECF No. 5). “A party may amend its pleading once as a matter of

 3   course within: (a) 21 days after serving it, or (b) . . . 21 days after service of a motion under Rule

 4   12(b) . . .” Fed.R.Civ.P. 15(a)(1). In all other cases, “a party may amend its pleading only with

 5   the opposing party’s written consent or the court’s leave. The court should freely give leave

 6   when justice so requires.” Id. at (a)(2).

 7          Further, the Court has reviewed the Motion and finds good cause to permit the

 8   amendment. Plaintiff requests the ability to supplement the statement of facts in the Complaint

 9   along with the allegations with respect to first and second cause of action. She claims that the

10   amendment would provide a more definite statement of the claims alleged against Defendants.

11          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Amend Complaint (ECF No.

12   11) is granted.

13          IT IS FURTHER ORDERED that the parties shall file a stipulated discovery plan and

14   scheduling order within 14 days of this Order and review the amendments to the Local Rules of

15   Practice for the District of Nevada that were adopted on April 17, 2020, specifically Local Rules

16   26-1 through 26-7, to ensure that they submit a compliant plan.

17          IT IS FURTHER ORDERED that Plaintiff shall file and serve the amended complaint in

18   accordance with Local Rule 15-1(b).

19
20          DATED: June 17, 2020.

21
                                                           DANIEL J. ALBREGTS
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                  Page 2 of 2
